Citation Nr: 1410384	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-16 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a degenerative disc disease and degenerative joint disease of the lumbar spine with right L-2 radiculitis ("back disability").    


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1969 to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In a June 2011 substantive appeal (VA-9), the Veteran requested a Board hearing via videoconference.  In June 2013, he submitted a written request to withdraw the hearing request.  The Board finds that there is no hearing request pending at this time and the instant claim is ready for appellate review.  

This case was before the Board in August 2013, and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining records from the Social Security Administration.  The requested development having been completed, the claim is now ready for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS), VA's paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

There is evidence in the Veteran's claim that he is currently not working and has been considered disabled both by the State of Colorado Public Employees Retirement Association, his former employer, and by the Social Security Administration (SSA).  SSA placed the Veteran on disability due to bilateral knee disabilities that are service connected, in June 2008.  SSA also considered his back disability when they made their disability determination.  The Court of Appeals for Veterans Claims has held that a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447   (2009) (per curium).  This case differs, however.  Here, the Veteran filed a formal TDIU claim, which was denied in a November 2011 rating decision.  VA can bifurcate adjudication of the TDIU and increased rating claims, as long as the claimant has reasonable notice that this is being done.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Here, the Veteran received independent adjudication of the TDIU issue from the RO.  There is nothing in the Rice case that the Board sees as somehow vitiating the finality of the 2011 rating decision.  The Veteran had already filed a notice of disagreement and perfected his appeal as to the 2010 rating decision that denied a higher rating for his back condition.  He clearly has knowledge, then, of how to appeal an adverse decision, yet he did not do so with the denial of TDIU in 2011.  Therefore, in the factual and legal circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim, and, instead REFERS the Veteran to the RO should he wish to file such a claim in the future.


FINDING OF FACT

The Veteran's back disability is manifested by subjective complaints of pain on physical activity, standing, sitting and walking short distances with objective evidence of limitation of motion, weakness, and incoordination; without evidence of ankylosis, neurological impairment, or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, but not greater, for degenerative disc disease and degenerative joint disease of the lumbar spine with right L2 radiculitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 and 5243, General Rating Formula for Diseases and Injuries of the Spine (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
  
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which the ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all the elements listed above.  Functional loss may be due to an absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by the visible behavior of the claimant undertaking the motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include restricted or excess movement; weakness; fatigability; incoordination; or pain on movement.  38 C.F.R. § 4.45. 

The Veteran's back disability has been evaluated as 20 percent disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5243, pertaining to intervertebral disc syndrome.  Diagnostic Code 5243 states that the Board should evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran's back disability has been evaluated at 20 percent throughout the appeal period.  The evidence is in equipoise as to whether an increase to 40 percent is warranted for the Veteran's back disability.  The Veteran's back disability is manifested by subjective complaints of pain, especially following lying, walking, sitting or standing for prolonged periods.  However, objective evidence of record during this period indicates pain on motion, spasms, weakness, incoordination and tenderness.  Further, there is evidence of decreased range of motion of the lumbar spine such that would warrant an increased rating.  However, there was no objective evidence of ankylosis of the thoracolumbar spine or the entire spine, evidence of incapacitating episodes, or evidence of bowel or bladder dysfunction.   

The Veteran was afforded a VA contract examination in May 2010.  At this examination the Veteran stated that he had received chiropractic cortisone injections and used a machine called the DRX 9000 up to three times per week to manage his back pain.  The Veteran subjectively complained of low back pain but denied radiating pain to other locations.  He further complained of stiffness, numbness and weakness, and the need to use an assistive devise for ambulation, but he denied any bowel or bladder issues.  Upon physical examination, the Veteran was found to have an abnormal gait that was slow and antalgic with a cane.  Inspection of the spine revealed an abnormal curvature, decreased lumbar lordosis and the Veteran was hunched forward.  The examiner reported no ankylosis of the thoracolumbar spine.  The Veteran's total range of motion was 190 degrees.  He had flexion of the lumbar spine from zero to 80 degrees, full extension with pain from zero to 10 degrees, lateral flexion from zero to 25 degrees on the left and zero to 30 degrees on the right, and lateral rotation from zero to 25 degrees on the left and zero to 20 degrees on the right.  The Veteran did experience pain on motion and had loss of 15 degrees range of motion after repetitive testing due to pain.  The examiner objectively reported that the Veteran had pain, fatigue, weakness, lack of endurance and incoordination due to his back disability.  The range of motion most limited after repetitive use was forward flexion.  There was no sensory or motor impairment noted and his lower extremity function was normal.  There were no incapacitating episodes reported during the previous 12 months, and no objective evidence of bowel or bladder or erectile dysfunction.  

The Veteran underwent another VA examination in August 2011.  At this examination the Veteran subjectively reported that his mobility had decreased since his last examination; he felt stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  He reported no bowel problems, but did report an increase in urinary frequency, especially at night, but no urinary urgency.  The Veteran's pain was in the lower back and radiated into his right thigh.  His pain level was severe and was exacerbated by any type of physical activity.  At the time of this examination, the Veteran had suspended his treatments on the DRX 9000 machine as well as his cortisone injections.  He did not report any incapacitation, but he needed a cane for ambulation.  At the examination, the Veteran's posture was normal, he walked with an antalgic gait due to back pain, and his walking was unsteady.  The examiner found no evidence of radiating pain on movement, no muscle spasms, no guarding, and no weakness, or atrophy, but did note tenderness.  No ankylosis of the thoracolumbar spine was noted.  The Veteran's total range of motion was 126 degrees with a loss of 8 degrees on forward flexion due to pain on motion.  He had flexion of the lumbar spine from zero to 58 degrees, full extension with pain from zero to 8 degrees, lateral flexion bilaterally from zero to 15 degrees, and lateral rotation bilaterally from zero to 25 degrees on the left and zero to 20 degrees on the right.  The examination of the spine revealed no sensory deficits from L1-L5.  This examiner stated that there was no change in the Veteran's diagnosis, and that the Veteran had decreased range of motion with pain and tenderness with subjective complaints of pain and numbness in the right leg.  

The Veteran most recently had another VA orthopedic examination in June 2012.  His range of motion was 160 degrees initially with a reduction of 30 degrees after repetitive testing.  Forward flexion was 70 degrees, extension was -5 degrees, right lateral flexion was zero to 25 degrees and left lateral flexion was zero to 20 degrees, right lateral rotation was zero to 20 degrees and left lateral rotation was 30 degrees.  The examiner noted that the range of motion for this Veteran did not conform to the normal range of motion identified above for reasons other than a back condition, namely that the Veteran is morbidly obese and stands in a flexed posture.  The Veteran's neutral point is in flexion of 35 degrees instead of zero.  The examiner noted that the Veteran did have functional loss and/or functional impairment of the thoracolumbar spine supported by less movement than normal, pain on movement, disturbances in locomotion, and ambulation with cane in a forward bent posture.  This examiner found no evidence of guarding or muscle spasms and the Veteran had good muscle strength and no muscle atrophy.  Importantly, this examiner noted that the Veteran is diagnosed with radiculitis at the L-2 or myeralgia paresthetica, but found that this was associated with panus/obesity over the pelvis and is unrelated to his back condition and that the Veteran had no signs or symptoms of radiculopathy related to his back disability.  

Applying the range of motion measurements to the General Ratings Formula, the above evidence demonstrates that the Veteran is not entitled to an evaluation greater than 20 percent for his back disability.  See 38 C.F.R. § 4.71(a).  There is no evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or favorable ankylosis of the entire thoracolumbar spine, which would warrant a 40 percent evaluation.  Additionally, there is no evidence that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine, which would warrant a 50 percent evaluation or unfavorable ankylosis of the entire spine, which would warrant a 100 percent evaluation.  However, upon review of the Veteran's entire disability picture, the Board feels that a 40 percent evaluation is warranted.  The Veteran's ambulation is severely limited, to less than 50 yards; he is forced to ambulate with a cane and even then, his ambulation is unsteady.  The Veteran has subjective evidence of radiating pain to his leg, and even though one examiner attributed this to his current weight, the Veteran has stated that his weight has significantly increased to due to his disability.  Upon examination, there was objective evidence that the Veteran's forward flexion begins at 35 and not zero.  Therefore, if you took his starting point to be 35 and his forward flexion at the exam in June 2012 was limited to 50 degrees with painful motion, then his forward flexion is really 15 degrees; thus, meeting the criteria for a 40 percent evaluation.  See June 2012 VA Orthopedic Examination.  

The Board has considered the Veteran's complaints of pain, stiffness, weakness, numbness, lack of endurance, fatigability, particularly on flexion and motion, and his abnormal movement.  See May 2010 VA Contract Examination Report; see also August 2011 and June 2012 VA Orthopedic Examinations.  The objective evidence of record indicates that such pain does limit the Veteran's functional range of motion of the lumbar spine to less than those levels discussed above and resolving all doubt in his favor, this serves as a basis for an evaluation of 40 percent for manifestations of degenerative disc disease and degenerative joint disease.  See Deluca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013).  

Further, the Board considered whether the evidence of record demonstrated entitlement to a rating in excess of 40 percent under Diagnostic Code 5243 (pertaining to incapacitating episodes).  However, a higher rating is not warranted.  There is nothing of record evidencing incapacitating episodes, at any point during the Veteran's appeal caused by the Veteran's degenerative disc disease.  Incapacitating episodes are defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5243, Note (1).  

The preponderance of the evidence is therefore against an evaluation in excess of 40 percent for his service-connected back disability under The General Rating Formula for Diseases and Injuries of the Spine.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet App 49, 55 (1990).  However, the rule does not apply in this instance; a preponderance of the evidence is against an increased evaluation in excess of 40 percent.  

Under note (1) of the General Rating Formula for Diseases and Injuries of the Spine and 38 C.F.R. § 4.71a, associated objective neurological abnormalities are to be evaluated under an appropriate diagnostic code.  In the instant claim, there has been no objective evidence of any neurological abnormalities related to the Veteran's back disability, and a separate evaluation will not be assigned. 


Additional Considerations 

The discussion above reflects the notion that the symptoms and effects of the Veteran's back disability, namely painful and reduced motion, are fully contemplated by the applicable rating criteria in the rating schedule.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran received notification prior to the initial unfavorable agency decision through April 2010 and May 2011 letters.  The Veteran's claim was subsequently readjudicated, most recently in a November 2013 supplemental statement of the case.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2013).  

Service treatment records have been associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  On remand, his records from the Social Security Administration were obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  In fact, on remand, he was sent a letter in September 2013 requesting that he provide an explanation of and any records he had pertaining to receipt of workers' compensation benefits from the Public Employees Retirement Association of Colorado (PERA); he did not reply.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran was afforded VA examinations in May 2010, August 2011 and June 2012 for his back disability.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The VA examinations are factually informed, medically competent and responsive to the issue.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

All relevant facts have been developed to the fullest extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; see 38 C.F.R. § 3.159. 


ORDER

An increased evaluation of 40 percent but not greater for a back disability is granted, subject to the laws and regulations governing payment of monetary benefits.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


